t c memo united_states tax_court gateway hotel partners llc washington avenue historic developer llc tax_matters_partner petitioner v commissioner of internal revenue respondent gateway tower partners llc hri tower tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date gary j elkins yvonne chalker and andrew l kramer for petitioners dana e hundrieser for respondent memorandum opinion goeke judge these cases are before the court on gateway hotel partners l l c ’s gateway hotel and gateway tower partners l l c ’s gateway tower collectively the partnerships respective motions to substitute tax_matters_partner and to change the captions of the cases for the reasons stated herein we shall grant the partnerships’ motions to substitute tax_matters_partner and motions to change the captions of the cases background the following information is stated for purposes of this memorandum opinion only these cases have yet to be tried on the merits unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure gateway hotel gateway hotel is a missouri limited_liability_company l l c before date gateway hotel had two members washington area historic developer l l c wahd a missouri l l c and housing horizon l l c housing horizon a texas l l c hri restoration inc hri restoration a louisiana corporation is the manager of wahd pursuant to a call put option dated date gateway interest acquisition corp giac a louisiana corporation purchased all of housing horizon’s interest in 1housing horizon is a subsidiary of kc tower corp gateway hotel after the purchase wahd and giac were the only members of gateway hotel gateway tower gateway tower is a missouri l l c before date gateway tower had two members hri tower a louisiana corporation and kc tower corp kc tower a delaware corporation hri restoration is the sole shareholder of hri tower pursuant to a call put option dated date giac purchased all of kc tower’s interest in gateway tower after the purchase hri tower and giac were the only members of gateway tower on date the hri restoration board_of directors issued a resolution authorizing hri restoration to act on behalf of wahd and hri tower and enter into on behalf of those entities an amendment to the respective operating agreements of gateway hotel and gateway tower the amendments to the operating agreements provided in pertinent part that giac would become the new tax_matters_partner for gateway hotel and gateway tower the amendments referred to wahd hri tower and giac as members in gateway hotel and gateway tower but did not refer to any as member-managers on date the partnerships filed their respective motions to substitute and on date filed their respective motions to change the caption of the case on date respondent filed an objection to the granting of the partnerships’ motions to substitute on date kc tower corp as participating partner filed its response to gateway tower’s motion to substitute kc tower corp did not object to the granting of gateway tower’s motion on date the partnerships filed replies to respondent’s objection to the granting of the partnerships’ motions on date housing horizon filed its response to gateway hotel’s motion to substitute and did not object to the granting of gateway hotel’s motion discussion partnerships do not pay federal income taxes but they are required to file annual information returns reporting the partners’ distributive shares of income deductions and other tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns secs to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership items among partners in the same partnership congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 under tefra all partnership items are decided in a single partnership-level proceeding sec_6226 see also randell v united_states supra pincite petaluma fx partners llc v commissioner t c ___ slip op pincite the tax_matters_partner of a partnership is the central figure in partnership proceedings see 91_tc_1069 during both administrative proceedings and litigation the tax_matters_partner serves as the focal point for service of all notices documents and orders on the partnership 89_tc_198 the tax_matters_partner is also required to keep all partners informed of the status of administrative and judicial proceedings involving the partnership and may under some circumstances bind partners who are not notice partners by entering into a settlement agreement with the commissioner id in the execution of these responsibilities a tax_matters_partner acts as a fiduciary id sec_6231 provides that the tax_matters_partner of any partnership is the general_partner designated as the tax_matters_partner in accordance with regulations issued by the secretary sec_6231 provides that if no general_partner has been so designated the tax_matters_partner is the general_partner with the largest profits interest in the partnership at the close of the taxable_year involved flush language in sec_6231 provides that if no tax_matters_partner is appointed by the partnership in accordance with sec_6231 and the secretary determines that it is impracticable to apply a b then the partner selected by the secretary shall be treated as the tax_matters_partner sec_301_6231_a_7_-1 proced admin regs provides additional guidelines for selection of the tax_matters_partner a partnership may designate a tax_matters_partner only in accordance with that section a person may be designated as the tax_matters_partner of a partnership for a taxable_year only if that person was a general_partner in the partnership at some time during the taxable_year for which the designation is made or is a general_partner in the partnership as of the time the designation is made sec_301_6231_a_7_-1 proced admin regs section a -1 proced admin regs provides in pertinent part that the current tax_matters_partner of a partnership may designate a successor sec_301 a - d proced admin regs provides that this designation is accomplished by filing a certification with the internal_revenue_service irs informing the irs of the selection of a new tax_matters_partner the certification is filed at the service_center with which the partnership return is filed and includes inter alia a statement that the partner filing the certification was properly designated the tax_matters_partner of the partnership and that the successor tax_matters_partner was selected tax_matters_partner in accordance with the partnership’s procedure for making that selection sec_301_6231_a_7_-1 proced admin regs the more obvious purpose of respondent’s regulations is to provide respondent with the name and address of the tax_matters_partner to be able to properly mail a fpaa chomp associates v commissioner supra pincite sec_301_6231_a_7_-1 proced admin regs provides that a designation under sec_301_6231_a_7_-1 proced admin regs shall supersede all prior designations of a tax_matters_partner for that year sec_301_6231_a_7_-2 proced admin regs provides for the application of sec_6231 and sec_301_6231_a_7_-1 proced admin regs to the designation or selection of a tax_matters_partner for an l l c sec_301_6231_a_7_-2 proced admin regs provides that for purposes of applying those sections only a member-manager of an l l c is treated as a general_partner a member of an l l c who is not a member-manager is treated as a partner other than a general_partner sec_301_6231_a_7_-2 proced admin regs defines member-manager as a member of an l l c who alone or with others is vested with the continuing exclusive authority to make the management decisions necessary to conduct the business for which the organization was formed if there are no elected or designated member-managers of the l l c each member will be treated as a member-manager id rule provides the court with the authority to remove or appoint a tax_matters_partner the authority in rule a does not apply in the instant proceeding as each petition establishes the identity of the tax_matters_partner at the time of filing pursuant to rule b the court after notice and opportunity to be heard may for cause remove a tax_matters_partner if the court removes a tax_matters_partner for cause or if a partner’s status as tax_matters_partner terminates for any reason other than removal by the court and the partnership fails to designate a successor tax_matters_partner within such period as the court may direct then the court may appoint another partner as tax_matters_partner rule b rule indicates that responsibility for designating a successor tax_matters_partner lies with the partnership not with the tax_court if however the partnership fails to appoint a tax_matters_partner the tax_court may not must appoint a successor 412_f3d_366 2d cir affg 122_tc_264 the partnerships’ motions request that giac be substituted as tax_matters_partner on behalf of wahd respondent objects to the granting of the partnerships’ motions to substitute on two grounds first respondent argues that the partnerships have not provided sufficient evidence to support their contention that giac purchased housing horizon’s and kc tower’s respective shares in the partnerships second respondent argues that the motions should be denied because giac’s tax_liability will not be determined in this proceeding respondent contends that giac is not eligible to be tax_matters_partner because giac was not a partner during and the years at issue and therefore giac’s tax_liability will not be determined in this proceeding the partnerships argue in reply that neither of those objections is relevant to the determination of whether giac should be recognized as tax_matters_partner as discussed above the court has the authority to appoint a tax_matters_partner only when the partnership fails to do so because the partnerships have each designated a new tax_matters_partner we lack the authority to do so on their behalf the partnerships have satisfied the requirements of sec_301_6231_a_7_-1 proced admin regs notwithstanding the fact that the record lacks evidence of gateway hotel’s and gateway tower’s compliance with the notice requirements of that section see chomp associates v commissioner supra pincite the question is whether partner was duly authorized to file the petition in this case not whether he properly notified respondent respondent’s argument that giac should not be able to serve as tax_matters_partner because giac’s liability will not be determined during this proceeding is misplaced the tax matters partner’s importance derives from his role as a fiduciary serving on behalf of the other partners and his personal_interest if any is beside the point computer programs lambda ltd v commissioner t c pincite in any event giac purchased housing horizon’s and kc tower’s respective interests in gateway hotel and gateway tower and became the tax_matters_partner for the partnerships upon execution of the amendments to their operating agreements giac’s purchase distinguishes this case from mont sapphire associates ltd v commissioner 95_tc_477 wherein we held that an individual having no capital or profit interest in a partnership cannot be the tax_matters_partner even if elected to that position by the partners in the partnership the partnerships’ motions requesting that giac be substituted for wahd and hri tower and to change the captions of the cases will be granted to reflect the foregoing appropriate orders will be issued
